               Case 1:21-cr-00041-CJN Document 76 Filed 07/15/21 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                    :        Case No: 6:21-CR-41 (CJN)
                                             :
                                             :
                                             :        40 U.S.C. § 5104(e)(2)(G)
                                             :        (Parading Demonstrating, or Picketing in
           v.                                :        a Capitol Building)
                                             :
 THOMAS GALLAGHER,                           :
                                             :
           Defendant.                        :
                                             :

                                  STATEMENT OF OFFENSE

          Pursuant to Federal Rule of Criminal Procedure 11, the United States of America, by and

through its attorney, the United States Attorney for the District of Columbia, and the defendant,

Thomas Gallagher, with the concurrence of his attorney, agree and stipulate to the below factual

basis for the defendant’s guilty plea—that is, if this case were to proceed to trial, the parties

stipulate that the United States could prove the below facts beyond a reasonable doubt:

                         The Attack at the U.S. Capitol on January 6, 2021

          1.      The United States Capitol, which is located at First Street, SE, in Washington, D.C.,

is secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the Capitol.

          2.      On January 6, 2021, the exterior plaza of the Capitol was closed to members of the

public.




                                                 Page 1 of 5
             Case 1:21-cr-00041-CJN Document 76 Filed 07/15/21 Page 2 of 5




       3.       On January 6, 2021, a joint session of the United States Congress convened at the

Capitol. During the joint session, elected members of the United States House of Representatives

and the United States Senate were meeting in separate chambers of the Capitol to certify the vote

count of the Electoral College of the 2020 Presidential Election, which had taken place on

November 3, 2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by

approximately 1:30 p.m., the House and Senate adjourned to separate chambers to resolve a

particular objection. Vice President Mike Pence was present and presiding, first in the joint

session, and then in the Senate chamber.

       4.       As the proceedings continued in both the House and the Senate, and with Vice

President Pence present and presiding over the Senate, a large crowd gathered outside the Capitol.

As noted above, temporary and permanent barricades were in place around the exterior of the

Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away

from the Capitol and the proceedings underway inside.

        5.      At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd

advanced to the exterior façade of the building. The crowd was not lawfully authorized to enter

or remain in the building and, prior to entering the building, no members of the crowd submitted

to security screenings or weapons checks by U.S. Capitol Police Officers or other authorized

security officials.

        6.      At such time, the certification proceedings were still underway and the exterior

doors and windows of the Capitol were locked or otherwise secured. Members of the U.S. Capitol

Police attempted to maintain order and keep the crowd from entering the Capitol; however, shortly

after 2:00 p.m., individuals in the crowd forced entry into the Capitol, including by breaking



                                            Page 2 of 5
            Case 1:21-cr-00041-CJN Document 76 Filed 07/15/21 Page 3 of 5




windows and by assaulting members of law enforcement, as others in the crowd encouraged and

assisted those acts. The riot resulted in substantial damage to the Capitol, requiring the expenditure

of more than $1.4 million dollars for repairs.

       7.      Shortly thereafter, at approximately 2:20 p.m., members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Pence, were instructed to—and did—evacuate the chambers. Accordingly, all proceedings of the

Congress, including the joint session, were effectively suspended until shortly after 8:00 p.m. the

same day. In light of the dangerous circumstances caused by the unlawful entry to the Capitol,

including the danger posed by individuals who had entered the Capitol without any security

screening or weapons check, Congressional proceedings could not resume until after every

unauthorized occupant had left the Capitol, and the building had been confirmed secured. The

proceedings resumed at approximately 8:00 p.m. after the building had been secured. Vice

President Pence remained in the Capitol from the time he was evacuated from the Senate Chamber

until the session resumed.


                 Gallagher’s Participation in the January 6, 2021, Capitol Riot

       8.      Gallagher traveled from New Hampshire to attend the rally the former president,

Donald Trump, planned to hold in Washington, D.C. on January 6, 2021. After attending the rally

that day, Gallagher made his way to the Capitol.

       9.      Shortly after 2:30 p.m., video surveillance captured Gallagher walking in the

Capitol Visitors Center, which is part of the Capitol building. At one point, Gallagher appeared to

admonish another rioter not to throw a chair. Gallagher and others gathered in a corridor at the

end of which U.S. Capitol Police officers had formed a defensive line. The officers issued

commands for the rioters to leave the building. When rioters refused their commands, the officers


                                             Page 3 of 5
          Case 1:21-cr-00041-CJN Document 76 Filed 07/15/21 Page 4 of 5




began arresting individuals who had unlawfully entered the building, including Gallagher. The

FBI uncovered no evidence that Gallagher engaged in violent or disruptive conduct at the Capitol

grounds or inside the building.

       10.     Gallagher cooperated with law enforcement following his arrest, including

consenting to be interviewed by the Federal Bureau of Investigation (“FBI”), though the FBI did

not interview him.

       11.     Gallagher knew at the time he entered the Capitol that he did not have permission

to enter the building and he paraded, demonstrated, or picketed inside the building.

                                             Respectfully submitted,


                                                    CHANNING D. PHILLIPS
                                                    Acting United States Attorney
                                                    D.C. Bar No. 415793

                                             By:    /s/ Seth Adam Meinero
                                                    SETH ADAM MEINERO
                                                    Trial Attorney
                                                    Detailee
                                                    D.C. Bar No. 976587

                                                     /s/ Susan Lehr
                                                    SUSAN LEHR
                                                    Assistant United States Attorney
                                                    Detailee
                                                    Nebraska Bar No.19248




                                           Page 4 of 5
         Case 1:21-cr-00041-CJN Document 76 Filed 07/15/21 Page 5 of 5




                           DEFENDANT'S ACKNOWLEDGMENT


       t Thomas GalJagher, have read this Statement of the Offense and have discussed it with
my attorney. I fully understand this Statement of the Offense. I agree and acknowledge by my
signature that this Statement of the Offense is true and accurate. I do this voluntarily and of my
own free will. N o threats have been made to me nor am I under the influence of anythjng that
could impede my ability to understand this Statement of the Offense fully.


        C/ V/ilyrlaJ/
Date:
                                     7t@n/µ_k�--
                                     Thomas Gallagher
                                     Defendant


                            ATTORNEY'S ACKNOWLEDGMENT

       I have read this Statement of the Offense and have reviewed it with my client fully. I
concur in my client's desire to adopt this Statement of the Offense as true and accurate.




Date:   -+/1/2}
                                     Sebastia    . or on, Esq.
                                     Attorney for Defendant
